Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered.  On the second page of Applicant’s Remarks, Applicant has argued that, with respect to the combination or Park and Rhe,  the cover layer of Park and the touch passivation film of Park is formed only in the peripheral area and the touch passivation film of Rhe is formed in both that active and non-active area.  This argument is respectfully found to be not persuasive because  with respect to the rejections of the last Office Action because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, rather the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art (MPEP 2145 (III)l.   Applicant has amended claims 1, 5, and 11  to include “only…but not in the display area”.  Applicant’s    arguments on the third and fourth pages of Applicant’s Remarks  primarily depend upon Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0013971 A1)(“Park”) in view of Rhe et al (US 2020/0409498 A1)(“Rhe”) and of Park (US 2018/0269427 A1)(“Park ‘427”).
Park discloses a flexible packaging structure, as Park discloses a display apparatus (para. 0002) including
A display area DA (Fig. 2)
A non display  PA, which is the peripheral area surrounding the display area DA (para. 0050 and Fig. 2)
A bending area BA passing through the display area DA and the non display area, which is the peripheral area PA (para 0050 and Fig.1)
Including a first dam 620  in the non display area surrounding an edge of the light emitting device layer over the substrate, as Park discloses the first dam is in the area PA, which is the peripheral or non display area (Fig. 3 and para. 0071 and 0081)
A first inorganic layer 510  covering the first dam, the light emitting device, and the array substrate (para. 0076 and Fig. 3)
 a first organic layer 520 over the first inorganic layer and  on the side of the first dam close to the display area (Fig. 3 and para.  0076)
A second inorganic layer 530 completely covering  the first organic layer (para. 0077 and Fig. 3), and the first inorganic layer 510,  groove structures 630 is formed in the bending area, as the area PA which is the peripheral area (Fig. 3) is disclosed to correspond to the bending area  of the flexible packaging structure (para. 0050.
Park also discloses a second organic layer 650 in the non display area (para. 0088 and Fig. 3), in the non display area.

             Rhe, in the same field of endeavor of display devices (Abstract), disclose a second organic passivation layer 168, which is epoxy or acrylic (para. 0091) which covers the display and the nondisplay portions, which is a disclosure of also covering the bending portion as well as the electroluminescent device portion.
 Park ‘427, in the same field of endeavor of multilayer encapsulation of emission devices (Abstract), discloses an organic portion  Os in the non-display area (Fig. 19 and para. 0156-0158), the portion Os may be in the form of a circle or may encircle the display area, and is in the peripheral area (Fig. 19 and para. 0157-0161). The portion Os may protrude upward, and overlaps with the organic film 213 of the encapsulation multilayer (para. 0161) and may increase the bonding force of the underlayers (para. 0161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Rhe with the device disclosed by Park and with respect to the second organic layer covering the display portion and the folding portion, in order to obtain the benefit of protection for the electroluminescent device and for the folding portion.
It would have been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Park’427 with the device disclosed by Park in order to obtain the benefit of increased bonding force disclosed by Park ‘427.


2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0013971 A1)(“Park”) in view of Rhe et al (US 2020/0409498 A1)(“Rhe”)   and of Park (US 2018/0269427 A1)(“Park ‘427”)as applied to claim 1 above, and further in view of Lee et al (US 2019/0157619 A1)(“Lee”).
Park in view of Rhe discloses the limitations of claim 1 as stated above.   Park also discloses the first inorganic encapsulation layer is deposited by chemical vapor deposition (para. 0084).  Park in view of Lee is  silent with respect to the method of deposition of the second inorganic encapsulation layer. 
Lee, in the same field of endeavor of flexible OLED devices (Abstract),  discloses the first and second inorganic insulation layers of the encapsulation are formed by ALD (atomic layer deposition) or by chemical vapor deposition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deposition methods disclosed by Lee with the method disclosed by Park in view of Rhe because Lee discloses methods of deposition for the materials which are of art recognized suitability for an intended purpose (MPEP 2144.07).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0013971 A1)(“Park”) in view of Rhe et al (US 2020/0409498 A1)(“Rhe”) and of Park (US 2018/0269427 A1)(“Park ‘427”) as applied to claim 1 above, and further in view of Lee et al (US 2016/0095172 A1)(“Lee ‘172”).
Park in view of Rhe and Park’427 discloses the limitations of claim 1 as stated above.  Park in view of Rhe and Park’427 is silent with respect to inkjet method of deposition of the first and second organic encapsulation layers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deposition methods disclosed by Lee ‘172 with the method disclosed by Park in view of Rhe and Park’427 because Lee discloses methods of deposition for the materials which are of art recognized suitability for an intended purpose (MPEP 2144.07).
     Re claim 4:   Lee, in the same field of endeavor of flexible light emitting display devices (Abstract), discloses inkjet method of deposition of first and second organic layers 137 and 133, which are acrylic or epoxy (para. 0112 and Fig. 3A) by inkjet method (para. 0147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deposition methods disclosed by Lee ‘172 with the method disclosed by Park in view of Rhe and Park’427 because Lee discloses methods of deposition for the materials which are of art recognized suitability for an intended purpose (MPEP 2144.07).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0013971 A1)(“Park”) in view of Rhe et al (US 2020/0409498 A1)(“Rhe”) and of Park (US 2018/0269427 A1)(“Park ‘427”).
Park discloses a flexible packaging structure, as Park discloses a display apparatus (para. 0002) including
A display area
A non display area surrounding the display area DA (para. 0050 and Fig. 1)

Including a first dam 620  in the non display area surrounding an edge of the light emitting device layer over the substrate, as Park discloses the first dam is in the area PA, which is the peripheral or non display area (Fig. 3 and para. 0071 and 0081)
A first inorganic layer 510  covering the first dam, the light emitting device, and the array substrate (para. 0076 and Fig. 3)
 a first organic layer 520 over the first inorganic layer and  on the side of the first dam close to the display area (Fig. 3 and para.  0076)
A second inorganic layer 530 completely covering  the first organic layer (para. 0077 and Fig. 3), and the first inorganic layer 510,  groove structures 630 is formed in the bending area, as the area PA which is the peripheral area (Fig. 3) is disclosed to correspond to the bending area  of the flexible packaging structure (para. 0050.
Park also discloses a second organic layer 650 in the non display area (para. 0088 and Fig. 3), in the non display area.
Park is silent with respect to a second organic layer over the first organic layer in the non display area between the first dam and the display area and does not cover the bending area and made of acrylic or epoxy material and with respect to the second inorganic layer is on the first organic layer in the bending area.
             Rhe, in the same field of endeavor of display devices (Abstract), disclose a second organic passivation layer 168, which is epoxy or acrylic (para. 0091) which covers the display and the nondisplay portions, which is a disclosure of also covering the bending portion as well as the electroluminescent device portion.

Park is silent with respect to a second organic layer over the first organic layer in the non display area between the first dam and the display area and does not cover the bending area and made of acrylic or epoxy material and with respect to the second inorganic layer is on the first organic layer in the bending area.
             Rhe, in the same field of endeavor of display devices (Abstract), disclose a second organic passivation layer 168, which is epoxy or acrylic (para. 0091) which covers the display and the nondisplay portions, which is a disclosure of also covering the bending portion as well as the electroluminescent device portion.
 Park ‘427, in the same field of endeavor of multilayer encapsulation of emission devices (Abstract), discloses an organic portion  Os in the non-display area (Fig. 19 and para. 0156-0158), the portion Os may be in the form of a circle or may encircle the display area, and is in the peripheral area (Fig. 19 and para. 0157-0161). The portion Os may protrude upward, and overlaps with the organic film 213 of the encapsulation multilayer (para. 0161) and may increase the bonding force of the underlayers (para. 0161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Rhe with the device disclosed by Park and with respect to the second organic layer covering the display portion and the folding portion, in order to obtain the benefit of protection for the electroluminescent device and for the folding portion.
.


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0013971 A1)(“Park”) in view of Rhe et al (US 2020/0409498 A1)(“Rhe”  ) and of Park (US 2018/0269427 A1)(“Park ‘427”) as applied to claim 1 above, and further in view of Lee et al (US 2019/0157619 A1)(“Lee”).
Park in view of Rhe and Park’427discloses the limitations of claim 1 as stated above.   Park also discloses the first inorganic encapsulation layer is deposited by chemical vapor deposition (para. 0084).  Park in view of Rhe and Park’427  is  silent with respect to the method of deposition of the second inorganic encapsulation layer. 
Lee, in the same field of endeavor of flexible OLED devices (Abstract),  discloses the first and second inorganic insulation layers of the encapsulation are formed by ALD (atomic layer deposition) or by chemical vapor deposition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deposition methods disclosed by Lee with the method disclosed by Park in view of Rhe and Park’427  because Lee discloses methods of deposition for the materials which are of art recognized suitability for an intended purpose (MPEP 2144.07).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0013971 A1)(“Park”) in view of Rhe et al (US 2020/0409498 A1)(“Rhe” and of Park (US    as applied to claims 1 and 5 above, and further in view of Lee et al (US 2016/0095172 A1)(“Lee ‘172”).
Park in view of Rhe and Park’427 discloses the limitations of claims 1 and 5 as stated above.  Park in view of Rhe and Park’427  is silent with respect to inkjet method of deposition of the first and second organic encapsulation layers.
Lee, in the same field of endeavor of flexible light emitting display devices (Abstract), discloses inkjet method of deposition of first and second organic layers 137 and 133, which are acrylic or epoxy (para. 0112 and Fig. 3A) by inkjet method (para. 0147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deposition methods disclosed by Lee ‘172 with the method disclosed by Park in view of Rhe and Park’427 because Lee discloses methods of deposition for the materials which are of art recognized suitability for an intended purpose (MPEP 2144.07).
     Re claim 8:   Lee ‘172, in the same field of endeavor of flexible light emitting display devices (Abstract), discloses inkjet method of deposition of first and second organic layers 137 and 133, which are acrylic or epoxy (para. 0112 and Fig. 3A) by inkjet method (para. 0147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deposition methods disclosed by Lee ‘172 with the method disclosed by Park in view of Rhe and Park’427 because Lee discloses methods of deposition for the materials which are of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 9:  The combination of Park and Rhe and Park’427 and Lee ‘172 satisfy the limitations of claim 9, as  Lee ‘172 discloses the second organic layer is an epoxy or acrylic (para. 0112 and Fig. 3A). The reasons for combining the references are the same as stated above in the rejection of claim 7.
Re claim 10:  The combination of Park and Rhe and Park’427 and Lee ‘172 satisfy the limitations of claim 10, as Lee ‘172 discloses in Fig. 1B that the organic layer 133 in Fig .1B does not cover the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee ‘172 with the device disclosed by Park in view of Rhe  and Park’427in order to obtain the benefit of relieving stress as disclosed by Lee ‘172 (Lee ‘172, para. 0147).


Claims 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0013971 A1)(“Park”) in view of Rhe et al (US 2020/0409498 A1)(“Rhe”) and of Park (US 2018/0269427 A1)(“Park ‘427”).
Park discloses an array substrate, as Park discloses in Fig. 1 in plan view an array of electroluminescent devices 1, 2, 3, on a substrate (Fig. 1 and para. 0048), 
Park discloses a flexible packaging structure which includes the array substrate, as Park discloses a display apparatus (para. 0002) including
A display area DA (Fig. 2)
A non display  PA, which is the peripheral area surrounding the display area DA (para. 0050 and Fig. 2)
A bending area BA passing through the display area DA and the non display area, which is the peripheral area PA (para 0050 and Fig.1)
Including a dam 610 and a dam 620 , either of which can be considered a first dam in the non display area surrounding an edge of the light emitting device layer over the substrate, as Park discloses 
A first inorganic layer 510  covering the first dam, the light emitting device, and the array substrate (para. 0076 and Fig. 3)
 a first organic layer 520 over the first inorganic layer and  on the side of the first dam close to the display area (Fig. 3 and para.  0076)
A second inorganic layer 530 completely covering  the first organic layer (para. 0077 and Fig. 3), and the first inorganic layer 510,  groove structures 630 is formed in the bending area, as the area PA which is the peripheral area (Fig. 3) is disclosed to correspond to the bending area  of the flexible packaging structure (para. 0050.
Park also discloses a second organic layer 650 in the non display area (para. 0088 and Fig. 3), in the non display area.
Park is silent with respect to a second organic layer over the first organic layer in the non display area between the first dam and the display area and does not cover the bending area and made of acrylic or epoxy material and with respect to the second inorganic layer is on the first organic layer in the bending area.
             Rhe, in the same field of endeavor of display devices (Abstract), disclose a second organic passivation layer 168, which is epoxy or acrylic (para. 0091) which covers the display and the nondisplay portions, which is a disclosure of also covering the bending portion as well as the electroluminescent device portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Rhe with the device disclosed by Park and with respect to the second organic layer covering the display portion and the folding portion, in order to obtain the benefit of protection for the electroluminescent device and for the folding portion.

Park is silent with respect to a second organic layer over the first organic layer in the non display area between the first dam and the display area and does not cover the bending area and made of acrylic or epoxy material and with respect to the second inorganic layer is on the first organic layer in the bending area.
             Rhe, in the same field of endeavor of display devices (Abstract), disclose a second organic passivation layer 168, which is epoxy or acrylic (para. 0091) which covers the display and the nondisplay portions, which is a disclosure of also covering the bending portion as well as the electroluminescent device portion.
 Park ‘427, in the same field of endeavor of multilayer encapsulation of emission devices (Abstract), discloses an organic portion  Os in the non-display area (Fig. 19 and para. 0156-0158), the portion Os may be in the form of a circle or may encircle the display area, and is in the peripheral area (Fig. 19 and para. 0157-0161). The portion Os may protrude upward, and overlaps with the organic film 213 of the encapsulation multilayer (para. 0161) and may increase the bonding force of the underlayers (para. 0161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Rhe with the device disclosed by Park and with respect to the second organic layer covering the display portion and the folding portion, in order to obtain the benefit of protection for the electroluminescent device and for the folding portion.

Re claim 18:  Park discloses the electroluminescent devices are OLED (para. 0051).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0013971 A1)(“Park”) in view of Rhe et al (US 2020/0409498 A1)(“Rhe”)  and of Park (US 2018/0269427 A1)(“Park ‘427”) as applied to claim 11 above, and further in view of Lee et al (US 2019/0157619 A1)(“Lee”).
Park in view of Rhe and Park’427 discloses the limitations of claim 11 as stated above.   Park also discloses the first inorganic encapsulation layer is deposited by chemical vapor deposition (para. 0084).  Park in view of Rhe and Park’427 is  silent with respect to the method of deposition of the second inorganic encapsulation layer. 
Lee, in the same field of endeavor of flexible OLED devices (Abstract),  discloses the first and second inorganic insulation layers of the encapsulation are formed by ALD (atomic layer deposition) or by chemical vapor deposition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deposition methods disclosed by Lee with the method disclosed by Park in view of Rhe and Park’427 because Lee discloses methods of deposition for the materials which are of art recognized suitability for an intended purpose (MPEP 2144.07).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0013971 A1)(“Park”) in view of Rhe et al (US 2020/0409498 A1)(“Rhe”)   and of Park (US  as applied to claim 11 above, and further in view of Lee et al (US 2016/0095172 A1)(“Lee ‘172”).
Park in view of Rhe and Park’427  discloses the limitations of claim 11 as stated above.  Park in view of Rhe and Park’427 is silent with respect to inkjet method of deposition of the first organic encapsulation layer.
Lee ‘172, in the same field of endeavor of flexible light emitting display devices (Abstract), discloses inkjet method of deposition of first and second organic layers 137 and 133, which are acrylic or epoxy (para. 0112 and Fig. 3A) by inkjet method (para. 0147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deposition methods disclosed by Lee ‘172 with the method disclosed by Park in view of Rhe and Park’427 because Lee discloses methods of deposition for the materials which are of art recognized suitability for an intended purpose (MPEP 2144.07).
     Re claim 14:  The combination of Park and Rhe and Park’427 and  Lee ‘172, in the same field of endeavor of flexible light emitting display devices (Abstract), discloses inkjet method of deposition of first and second organic layers 137 and 133, which are acrylic or epoxy (para. 0112 and Fig. 3A) by inkjet method (para. 0147).  The reasons for combining the references are the same as stated above in the rejection of claim 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deposition methods disclosed by Lee ‘172 with the method disclosed by Park in view of Rhe because Lee discloses methods of deposition for the materials which are of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 15:  The combination of Park and Rhe and Park’427 and Lee ‘172 discloses the limitations of claim 15, as Lee  discloses inkjet method of deposition of first and second organic layers 
Re claim 16:  The combination of Park and Rhe and Park’427 and Lee ‘172 satisfy the limitations of claim 16, as Lee ‘172 discloses in Fig. 1B that the organic layer 133 in Fig .1B does not cover the bending region B/A(Fig. 1B and para. 0121 and 0127), the layer may be acryl resin, or epoxy resin (para. 0232) and Fig. 1B shows that a groove is formed, in the left side of Fig. 1B, as a groove is defined as “an indentation in a surface” (Merriam-Webster’s Collegiate Dictionary, 1982).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee ‘172 with the device disclosed by Park in view of Rhe and Park’427 in order to obtain the benefit of in order to obtain the benefit of relieving stress as disclosed by Lee ‘172 (Lee ‘172, para. 0147).
Re claim 18:  Park discloses the electroluminescent devices are OLED (para. 0051).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895